In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Milano, J.), dated April 8, 1996, which granted the plaintiffs’ motion to amend their summons and complaint so as to delete the cause of action for medical malpractice and to amend the bill of particulars accordingly.
Ordered that the appeal is dismissed, with costs to the plaintiff, as the defendant is not aggrieved by the order appealed from (see, CPLR 5511). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.